Case 2:19-cv-00119-JRG-RSP Document 83 Filed 05/05/20 Page 1 of 8 PageID #: 1849



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

  LBS INNOVATIONS, LLC,
                                             Case No.   2:19-cv-00119-JRG-RSP
                Plaintiff,

      v.

  APPLE INC.,                                JURY TRIAL DEMANDED

                Defendant.



                 DEFENDANT APPLE INC.’S OBJECTIONS TO THE
           MAGISTRATE JUDGE’S MEMORANDUM OPINION AND ORDER ON
             CLAIM CONSTRUCTION PURSUANT TO FED. R. CIV. P. 72(A)
Case 2:19-cv-00119-JRG-RSP Document 83 Filed 05/05/20 Page 2 of 8 PageID #: 1850



          Pursuant to Fed. R. Civ. P. 72(a), Apple respectfully objects to, and requests that the Court

  overrule, the Markman order in this matter (Dkt. No. 81 or “Order”) as specified below.

  I.      ARGUMENT

          A.      The Entire Preamble Of Claim 11 Is Limiting.

          The Order erred in excluding one phrase—“making apparent to the aural and tactile senses

  of the user”—from its holding that the preamble of claim 11 is limiting. As the Order correctly

  noted, the preamble’s antecedent references comprise a large portion of the preamble and “defin[e]

  in greater detail” elements referenced in the body of the claim. (Order at 14–15.) These structural

  features of the preamble mean that the preamble is limiting in its entirety. Koninklikje KPN N.V.

  v. Samsung Elecs. Co., 2016 WL 2610649, *18 (E.D. Tex. May 6, 2016); Proveris Sci. Corp. v

  Innovasystems, Inc., 739 F.3d 1367, 1373 (Fed. Cir. 2014).

          The Order concluded that the “making apparent” phrase “is a distinct phrase which can be

  separated grammatically and logically from other phrases in the rest of the preamble . . . [and] is

  not ‘intertwined’ with the rest of the . . . preamble.” (Order at 16–17.) But this phrase itself contains

  a term—“the user”—that provides antecedent basis and is admittedly limiting. (Order at 12, 14.)

  And the entire phrase is connected with, and provides detail about, the claim’s later references to

  “the user,” by explaining that this user must be the one to whose aural and tactile senses the claimed

  items have been “ma[de] apparent.” The relevant phrase thus cannot be “separated” from the rest

  of the preamble and “cannot be parsed into limiting and non-limiting portions.” Blue Calypso, Inc.

  v. Groupon, Inc., 93 F. Supp.3d 575, 594 (E.D. Tex. 2015).

          The Order also relied on a Markman order issued by then-Judge Folsom in 2013. But

  Apple’s argument relies on post-2013 caselaw regarding when entire preambles are limiting. (E.g.

  Dkt. No. 56 at 4–7.) The Order does not address this authority. Accordingly, Apple respectfully

  requests that the Court sustain its objection and hold that all of claim 11’s preamble is limiting.


                                                     1
Case 2:19-cv-00119-JRG-RSP Document 83 Filed 05/05/20 Page 3 of 8 PageID #: 1851



            B.     The Order Construed “Data Field,” “Name Field,” And “Location Field”
                   Contrary To The Order’s Own Determination of the Patentee’s Intent.

            The Order correctly determined that “a person of ordinary skill in the art would understand

  that the patentee intended to limit the claimed ‘fields’ terms to the embodiment disclosed in the

  specification.” 1 (Order at 33 (emphasis added).) Because the Order found that the patentee

  expressed an intent to limit the terms, that intent must govern by law. See Irdeto Access, Inc. v.

  Echostar Satellite Corp., 383 F.3d 1295, 1303 (Fed. Cir. 2004). But for three of the four “fields”

  terms, the Order erred by disregarding its own conclusion regarding the patentee’s intent.

                   1) The Patentee’s Definition Of “Data Field” Should Govern

            As Apple explained in its brief and at the Markman hearing, the ’956 Patent defines the

  term “data field” in the two sentences at Col. 22:15–32. The parties and the Order agreed that the

  first sentence, which defines what the field “provides,” is definitional, and that the patentee’s intent

  in defining the term is controlling. (Order at 26–27.) As Apple argued, the second sentence

  similarly defines what the field “includes” (not what it may or could include), and thus the patentee

  also intended this sentence to be definitional. LBSI did not respond to this argument.

            The Order erred in departing from the patentee’s intent to define “data field” based on both

  sentences together. First, the Order found that this Court, in 2013, necessarily rejected including

  the second sentence when it construed “data field” in the BP America case because “there is no

  reason to believe” otherwise. (Order at 27.) But there is a good reason to believe otherwise, which

  the Order did not address: this second sentence was not previously presented to this Court as

  relevant to the dispute between the parties. (See Dkt. No. 56 at 15 n.6.) Second, the Order found

  that the second sentence “is not related to any other limitation in the claim or the ‘data field’ term

  itself.” (Order at 28.) As Apple explained, however, the second sentence, like the first, refers to


  1
      The “fields” terms are “item reference field,” “data field,” “name field,” and “location field.”


                                                      2
Case 2:19-cv-00119-JRG-RSP Document 83 Filed 05/05/20 Page 4 of 8 PageID #: 1852



  what happens when a mappable hypertext item is “executably selected,” as claim 11 requires. (Ex.

  A, 3/11/20 Hrg. Tr. 56:14–57:9.) The first sentence describes the “additional information” that the

  user receives upon selection, and the second describes the “executable code” that the user executes

  upon selection. (Dkt. No. 54-1, ’956 Pat. 22:15–32; see also id. at 12:27–31; 13:35–38; 15:4–7.)

  The two sentences, together, describe how the data field supports a user’s selection of a hypertext

  item. Third, the Order found significant that the “executable code” was in a second, separate

  sentence. (Order at 28.) But a patentee’s decision to break a long sentence in two is irrelevant. See

  Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc., 2015 WL 6956722, at **22–23 (E.D. Tex.

  Nov. 9, 2015) (“[B]oth the first and second sentences . . . define [the term]”). The patentee intended

  to define “data field” using both sentences in column 22, and the Court should follow that intent.

                 2) The Patentee’s Definitions Of “Name” And “Location Fields” Should Govern

         The Order correctly concluded that the patentee intended column 22 of the specification to

  limit the claimed “name” and “location” fields. (Order at 33.) And it further concluded that column

  22 “teaches that each of the . . . ‘name field’ and location field’ have a particular meaning.” (Id. at

  32.) Because the Order found that the patentee intended to limit the terms based on the

  specification and that the specification gave each term a particular meaning, the law required the

  patentee’s meaning to govern. Instead, the Order contradicted its own findings and erroneously

  substituted “plain meaning” for the patentee’s intent. (Id. at 34–35.) For example, the Order

  correctly found that the word “provides” indicated an intent to define “data field,” and followed

  this Court’s previous decision to construe that term based on the “express language in the

  specification.” (Id. at 25.) But for the “name” and “location” fields, the Order erroneously rejected

  the conclusion that the same “word ‘provides’ indicates an intent by the patentee to provide a

  specific lexicographical definition.” (Id. at 34, 35.) Apple respectfully requests that the Court adopt

  Apple’s proposed constructions based on the Order’s own findings of the patentee’s intent.


                                                    3
Case 2:19-cv-00119-JRG-RSP Document 83 Filed 05/05/20 Page 5 of 8 PageID #: 1853



         C.      Apple’s Construction Of “Selectably Scalably” Is Correct.

         The Order acknowledges that the “only reference to ‘scale’ (or ‘scalably’) in the patent

  specification” refers to displaying items “in the scale of the area to be viewed on the display, which

  area to be viewed is selectable.” (Order at 22.) Apple’s construction faithfully tracks this teaching:

  the item is “in the scale of the area to be viewed,” and the area is what is “selectable.” (Id.) The

  Order faulted Apple’s construction because “it does not allow adjusting the size [i.e., scaling] of

  mappable hypertext items independent of the area to be viewed.” (Id. at 23.) But there is no

  example in the intrinsic record where an item is scaled, or zoomed, “independent of the area to be

  viewed.” The Order cites an example where, “as a user may approach a hotel, ‘the map display

  would zoom in to reveal increasing detail.’” (Id. at 22–23.) Even here, the zooming-in (and thus

  the scaling) is of the displayed map itself—i.e., the area viewed on the display. The Order also

  erred in relying on “agreed constructions by prior parties” because those constructions were

  submitted without argument, to a different judge, by different parties, in different cases almost

  seven years ago. (Id. at 23.) No authority suggests that such an agreement is persuasive here.

  Apple’s construction of “selectably scalably” should be adopted.

         D.      The “Converting” Term Is Indefinite.

         Apple’s unrebutted expert testimony showed that a person of skill would not have known

  what it meant to “convert” a set of coordinates to a “proportionate” representation, as claimed.

  This is because coordinates represent a single point, and points have no dimensions or proportions.

  Thus, the “conversion” of coordinates into “proportionate” representation has no reasonably

  defined meaning in the art. (Dkt. No. 54-9, Patterson Decl. ¶¶ 29–33.) Neither LBSI nor the Order

  addressed this evidence, leading the Order to err in finding that “there is no dispute that one of

  ordinary skill . . . would understand” what the term means. (Order at 49.) Nor was the Order correct

  that Apple “argues various constituent terms separately without proper context in the claim and


                                                    4
Case 2:19-cv-00119-JRG-RSP Document 83 Filed 05/05/20 Page 6 of 8 PageID #: 1854



  the intrinsic record.” (Id at 49.) Apple argued that the context of the claim and intrinsic record

  made this term indefinite—for instance, by imposing a “proportionate” requirement onto

  proportion-less “coordinates.” (Dkt. No. 56 at 24–26.) The “converting” term is indefinite.

         E.      Claim 11’s Requirement That Acts Occur “Quickly” Renders It Indefinite.

         The claim’s requirement that hypertext items be “quickly” received, mapped, and

  (optionally) selected is indefinite: it is a term of degree and the intrinsic record provides no

  “objective boundaries for those of skill in the art” as to its scope. Interval Licensing LLC v. AOL,

  Inc., 766 F.3d 1364, 1371 (Fed. Cir. 2014). Neither LBSI nor the Order provides any objective

  metric—or any construction—to allow a jury to determine whether the “quickly” term is satisfied

  without resort to subjectivity and speculation. To the contrary, the Order recognizes that what

  qualifies as “quickly” receiving information “may vary” and “is based on the corresponding

  application”—meaning the term’s scope varies depending on what a user subjectively intends to

  apply the information to. (Order at 50, 53, 54.) This “leave[s] the skilled artisan to consult the

  unpredictable vagaries of any one person’s opinion” as to whether the “quickly” limitation is

  satisfied. Dow Chem. Co. v. Nova Chems. Corp. (Canada), 803 F.3d 620, 635 (Fed. Cir. 2015)

  (internal quotation marks omitted). The Order’s general statement that “a finder of fact will be able

  to objectively evaluate the ‘quickly’ phrase . . . in light of” various other terms—absent any

  guidance as to how that “objective evaluation” is to be done—merely reinforces the term’s

  indefiniteness. (Order at 56–57.)

         The Order’s reliance on two claim construction orders from 2013 is also error. (Order at

  54.) The 2013 orders relied on the “insolubly ambiguous” test for indefiniteness, which was later

  rejected by the Supreme Court as overly rigid. Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S.

  898,899 (2014). The Order does not address the resulting change in the law or explain why the

  reasoning of the 2013 opinions is relevant post-Nautilus. (Order at 54–55.)


                                                   5
Case 2:19-cv-00119-JRG-RSP Document 83 Filed 05/05/20 Page 7 of 8 PageID #: 1855



  Date: May 5, 2020                  Respectfully submitted,

                                     By: /s/ Michael T. Pieja
                                     Michael T. Pieja (pro hac vice)
                                     Doug Winnard (pro hac vice)
                                     Lauren Abendshien (pro hac vice)
                                     Shaun Zhang (pro hac vice)
                                     GOLDMAN ISMAIL TOMASELLI
                                       BRENNAN & BAUM LLP
                                     200 South Wacker Dr., 22nd Floor
                                     Chicago, IL 60606
                                     Tel: (312) 681-6000
                                     Fax: (312) 881-5191
                                     mpieja@goldmanismail.com
                                     dwinnard@goldmanismail.com
                                     labendshien@goldmanismail.com
                                     szhang@goldmanismail.com

                                     Melissa R. Smith
                                     GILLAM & SMITH LLP
                                     303 S. Washington Avenue
                                     Marshall, TX 75670
                                     Tel: (903) 934-8450
                                     Fax: (903) 934-9257
                                     melissa@gillamsmithlaw.com

                                     Counsel for Defendant Apple Inc.




                                        6
Case 2:19-cv-00119-JRG-RSP Document 83 Filed 05/05/20 Page 8 of 8 PageID #: 1856



                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a copy of the foregoing DEFENDANT APPLE

  INC’S OBJECTIONS TO THE MAGISTRATE JUDGE’S MEMORANDUM OPINION

  AND ORDER ON CLAIM CONSTRUCTION PURSUANT TO FED. R. CIV. P. 72(A) was

  filed electronically this 5th day of May, 2020, in compliance with Local Rule CV-5(a). Therefore,

  this document was served on all counsel who are deemed to have consented to electronic service.

  Local Rule CV-5(a)(3)(A).


                                           /s/ Michael T. Pieja
                                           Michael T. Pieja (pro hac vice)




                                                 7
